G. H. A. KUNST, Judge.
Respondent’s bulldozer 431-35, on May 3, 1944, on a secondary road 19-4, near station 7-)-50, in Harrison county, West Virginia, while in operation, was negligently permitted to slip out of gear and ran backward down a steep grade into claimant’s house, causing damage, the cost of repairing which amounted to $255.00, for which claim is made.
Respondent recommends and the attorney general approves its payment.
An award of two hundred fifty-five dollars ($255.00) is made to claimant.